Citation Nr: 1203650	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-37 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of left knee ligament repair, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that continued the Veteran's evaluation for the residuals of left knee ligament repair at a 10 percent evaluation.  A hearing was held before the undersigned Acting Veterans Law Judge in June 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's June 2011 hearing testimony before the undersigned Acting Veterans Law Judge, the Veteran indicated that he felt his service connected left leg injury had increased in severity since his last VA examination in 2009.  Specifically, the Veteran indicated that he had problems with instability, and he also felt he had a general increase in symptomatology.  As the Veteran is competent to report symptoms of his left knee disability, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left knee disability is triggered. 

In addition, on remand, the Board points out that in VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2011).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The Board finds it somewhat unclear as to whether the RO considered separate ratings for the Veteran's left knee disability in its prior December 2008 decision, and therefore, on remand, the RO should consider whether the Veteran would warrant any additional ratings for his knee disability for limitation of extension, arthritis, or instability of the knee.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him for a left knee disability since 2011.  After obtaining all necessary releases, any outstanding records should be associated with the Veteran's claims folder.

2.  After the above development has been completed, and any relevant records associated with the Veteran's claims file, the Veteran should be scheduled for a VA orthopedic examination for his left knee to determine the current severity of that disability.  All necessary testing should be undertaken.  The examiner should review the Veteran's claims file, and indicate such review in his examination report.  Any testing deemed necessary should be performed, to specifically include range of motion testing and X-rays to identify any degenerative changes.  The examiner is asked to describe the range of motion of the left knee in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups, or on repetitive use.  Any additional functional loss should be expressed in terms of additional limitation of flexion or extension.  The examiner is also asked to determine whether the Veteran has recurrent subluxation or lateral instability which is slight, moderate or severe.  The examiner should indicate whether there is effusion, determine if the knee locks and if so the frequency of the locking.  The examiner should comment on whether there is ankylosis with full extension or in slight flexion between 0 and 10 degrees.  

3.  Thereafter, the RO should re-adjudicate the Veteran's claim of entitlement to an increased rating for his service-connected left knee disability.  The RO should specifically consider VAOPGCPREC 23-97,  VAOPGCPREC 9-98, and VAOPGCPREC 9-04, in their readjudication.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


